DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting: Statutory
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 13-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10856092 B2. This is a statutory double patenting rejection.

Double Patenting: Non-Statutory
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

5.	Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 9900718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to earpieces with ambient microphones and various sensors to detect an event. 
Claim 13 of the present application recites most of the features of claims 14-16 of the patent, including microphones or sensors to detect ambient sound, acceleration, and internal ear sound, and detecting an event in response to a discrepancy in sensor data compared to reference data, the event comprising one or more of touching the earpiece, starting or ending a phone call, or movement of the earpiece, and wherein a response is initiated in response to the event. The pending claims do not recite a memory configured to store sensor data in response to the event, however pending dependent claims 14-17 further recite the saving of temporal portions of ambient sound, and are therefore considered an obvious variation to the patented claims. In addition, the pending claims further recite monitoring localization of a vocalization, and such a configuration is considered an obvious variation of the capturing of ambient sound and recognizing a voice command as recited in the patented claims.

6.	Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10212528 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to earpieces with ambient microphones and various sensors to detect an event. 
Claim 13 of the present application recites most of the features of claims 14-16 of the patent, including microphones or sensors to detect ambient sound, acceleration, and internal ear canal sound, initiating a response based on a detected discrepancy in sensor data compared to reference data, and an event comprising one or more of touching the earpiece, recognizing a voice command, starting or ending a phone call, or movement of the earpiece. The pending claims do not recite a memory configured to store sensor data in response to the event, however pending dependent claims 14-17 further recite the saving of temporal portions of ambient sound, and are therefore considered an obvious variation to the patented claims. In addition, the pending claims further recite monitoring localization of a vocalization, and such a configuration is considered an obvious variation of the capturing of ambient sound and recognizing a voice command as recited in the patented claims.

7.	Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10616702 B2. The claim mapping is as follows:
Current Application
U.S. Patent No. 10616702 B2
Claim 13
Claims 1-2, 4-6, 9-11, 13, 17, 19-20
Claim 14
Claims 3, 7, 14
Claim 15
Claims 8, 12, 15
Claim 16
Claim 16
Claim 17
Claim 18


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to earpieces with ambient microphones and various sensors to detect an event. 
Claim 13 of the present application recites most of the features of claims 1-2, 4-6, 9-11, 13, 17 and 19-20 of the patent, including sensors to detect and monitor ambient sound, as well as the use of an accelerometer or GPS to monitor orientation or location of a system, comparing sensor data to reference data and detecting an event based on said comparison and a discrepancy between the data, the event comprising one or more of touching the earpiece, change in location of the earpiece, pressing a button, recognizing a voice command, starting or ending a phone call, or movement of the earpiece, and initiating a response based on the detected event. Claim 13 differs from the patented claims in that it further recites an in ear microphone, and the monitoring of a location of a vocalization, however the addition of an in ear microphone is an obvious variation on the use of a sensor to detect data associated with the user, and further the monitoring of a location of a vocalization is considered an obvious variation of the capturing of ambient sound, localizing a user, and recognizing a voice command, as recited in the patented claims. In addition, the limitations in dependent claims 14-17 parallel those of patented claims as mapped above, including obvious variations in the storing and processing of data. 

8.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10856092 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to earpieces with microphones and various sensors to detect an event. In this case, claim 17 of the present application is broader than claim 6 of the patent, as it recites the tagging of data in a memory to reflect a condition associated with the event, but does not recite the parent claim 5 limitation of recoding a location of the earpiece at a time of the event. As such, the claim is rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652